Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-14-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: 
-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method comprising: 
receiving, by a computing device, a first signal that is sent in a first direction in a network, wherein communications in the network are full duplex communications in a same frequency band; 
amplifying, by the computing device, the first signal in the first direction; training, by the computing device, a first echo canceller to cancel a first echo signal from the first signal, wherein the first echo signal is received in a second direction; 
after training the first echo canceller, enabling, by the computing device, the trained first echo canceller; receiving, by the computing device, a second signal in the second direction that is sent in the second direction in the network; 
amplifying, by the computing device, the second signal in the second direction; and 
training, by the computing device, a second echo canceller to cancel a second echo signal received in the first direction from the second signal, wherein the first echo canceller cancels the first echo signal that is received in the second direction.

Independent Claim 15. 
A non-transitory computer-readable storage medium containing instructions that, when executed, control a computer system to be operable for: 
receiving a first signal that is sent in a first direction in a network, wherein communications in the network are full duplex communications in a same frequency band; 
amplifying the first signal in the first direction; training a first echo canceller to cancel a first echo signal from the first signal, wherein the first echo signal is received in a second direction; 
after training the first echo canceller, enabling the trained first echo canceller; 
receiving a second signal in the second direction that is sent in the second direction in the network; 
amplifying the second signal in the second direction; and 
training a second echo canceller to cancel a second echo signal received in the first direction from the second signal, wherein the first echo canceller cancels the first echo signal that is received in the second direction.

Independent Claim 20. 
An apparatus comprising: 
one or more computer processors; and 
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for: 
receiving a first signal that is sent in a first direction in a network, wherein communications in the network are full duplex communications in a same frequency band; 
amplifying the first signal in the first direction; 
training a first echo canceller to cancel a first echo signal from the first signal, wherein the first echo signal is received in a second direction; 
after training the first echo canceller, enabling the trained first echo canceller; receiving a second signal in the second direction that is sent in the second direction in the network; 
amplifying the second signal in the second direction; and 
training a second echo canceller to cancel a second echo signal received in the first direction from the second signal, wherein the first echo canceller cancels the first echo signal that is received in the second direction.






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strait (US 6,266,367 B1) discloses a method and structure that reduces the computational requirements of both echo cancellation and time domain equalization in symmetrical transceivers. The structure exploits pole-zero modeling of both the echo and transmission path response in order to realize an improved level of system performance with shorter filters than would be required with direct FIR modeling {Fig.4}.
	
Olafsson  (US 6,317,419 B1) discloses an improved echo canceler training technique by employed a digital server modem in a PCM modem context, such as a V.90 modem system. The disclosed echo canceler training technique establishes the digital impairments within the echo path by transmitting a training signal from a transmitter located at the digital server modem. The echo signal generated in response to the training signal is received by the digital server modem and appropriately analyzed to accurately model the echo path. The echo canceler resident at the server modem is than suitably trained to compensate for the modeled echo path. In the preferred embodiment, the echo canceler training signal is also used during in the context of downstream digital impairment learning by the analog client modem. In the context of 

Davis (US 6,792,040) discloses modems, methods, and computer program products provide a dual power mode capability in which a maximum power limit is determined for a received signal and, based on that determination, at least one modem operational parameter is adjusted and/or digital impairment learning (DIL) sequence is selected. Adjustments made to the operational parameters may allow a modem to operate in a high power mode to achieve a higher downstream data rate. The higher downstream data rate may be attributed to an improved SNR resulting from an increase in data transmission power. Moreover, the modem may also operate in a normal power mode where the operational parameters may be set to maximize the client modem receiver's dynamic range. By selecting the DIL sequence based on the power limit, a DIL signal containing symbols having power levels within the power limit may be selected {Fig.3}.

Thi (US 6,912,209 B1) discloses a network gateway configured to facilitate on line and off line bi-directional communication between a number of near end data and telephony devices with far end data termination devices via a hybrid fiber coaxial network and a cable modem termination system. The described network gateway combines a QAM receiver, a transmitter, a DOCSIS MAC, a CPU, a voice and audio 

Williams (US 11,165,463 B1) discloses an interference canceling subsystem for a bidirectional communications network includes an input interface configured to receive a first data signal from a first transceiver of the network, an output portion configured to receive a second data signal from a second transceiver of the network, a first signal path connecting the input interface to the output portion, a second signal path connecting the output portion to the input interface, and a first interference canceler disposed between the output portion and the input interface along the second signal path. The first signal path is configured to relay the first data signal from the input interface to the output portion. The interference canceler is configured to (i) relay the second data signal from the output portion to the input interface, and (ii) remove portions of the first data signal from the relayed second data signal prior to reaching the input interface {Figs.1, 4-7}.

Dowling (US 2003/0156632 A1) discloses a high-speed analog subscriber modem operating at speeds as high as 64 kbps in both the downlink and uplink 
directions using a standard POTS line augmented with an enhanced codec. This enables increased upload speeds and supports 56 kbps peer-to-peer analog subscriber connections. An enhanced network codec according to the present invention supports on a POTS line both high-speed modem communications and standard PCM speech communication. The enhanced codec of the present invention may be designed to be 
	
Bowler (US 2019/0190684 A1, same assignee) discloses a method receives a downstream signal and an upstream signal in a same frequency band. The downstream signal and the upstream signal are separated into a first path and a second path. The downstream signal using the first path and the upstream signal using the second path are amplified in an analog domain. The method isolates the downstream signal and the upstream signal from one another and sends the downstream signal downstream to a subscriber device and sends the upstream signal towards a full duplex node {Claims 1-20}.

Krapp (US 2019/0081661 A1) discloses systems and methods provided for utilizing low gain low noise signal amplification and ideal taps in coaxial networks. An ideal tap configured for use in coaxial networks may have a plurality of ports, one or more processing circuits configured for handling reception and transmission of signals communicated via the tap, and one or more echo cancellation circuits configured for providing echo cancellation during operations of the tap. The processing circuits are configured based on particular predefined tap performance criteria. The tap performance criteria may relate to one or more of port-to-port isolation, return loss, port-to-port gain, and up-tilt. The echo cancellation circuits may be configurable for providing the echo cancellation based on the tap performance criteria. The echo cancellation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464